MEMORANDUM **
Ma Lina Royandoyan Mendoza appeals from her 27-month sentence imposed following her guilty plea conviction for bank embezzlement, in violation of 18 U.S.C. § 656, and money laundering, in violation of 18 U.S.C. § 1956(a)(2)(B)®.
Mendoza contends that the district court violated the Ex Post Facto Clause by following and applying the remedial portion of the Supreme Court’s holding in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and treating the sentencing guidelines as advisory. This contention is foreclosed. See United States v. Williams, 441 F.3d 716, 725 (9th Cir.2006) (holding that the retroactive application of the remedial opinion in United States v. Booker, did not violate either the ex post facto clause or due process); United States v. Staten, 450 F.3d 384, 387 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.